Citation Nr: 0313947	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  99-01 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD



Phillip L. Krejci


INTRODUCTION

The veteran had active service from December 1966 to March 
1970.

This case came to the Board of Veterans' Appeals (Board) from 
an April 1998 decision by the Pittsburgh, Pennsylvania, 
Regional Office (RO).  A June 2000 Board decision remanded it 
for further development of the evidence.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  Diagnoses of PTSD are based on the veteran's unverified 
history of events.

3.  The veteran does not have PTSD due to a verified in-
service stressor.


CONCLUSION OF LAW

The veteran did not incur PTSD in military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303(a), 3.304(f), 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service personnel records show that he served 
in Vietnam from February 1968 to February 1969.  At a July 
1996 RO hearing, he testified that he washed out of training 
as a keypunch operator, and did not really have a military 
occupational specialty.  His first assignment in Vietnam was 
to the 14th Inventory Control Center, 1st Logistical Command, 
on Long Binh Post where he performed various details, e.g.¸ 
drove a bus or burned human waste.  In September 1968, he was 
assigned to the 1st Cavalry Division where he served as a 
perimeter security guard in bunkers or in towers.  Service 
personnel records do not suggest, by military occupational 
specialty or by awards issued, that the veteran engaged in 
combat with the enemy.

The service medical records do not reveal any complaints or 
findings pertaining to PTSD.  The service medical records do 
reflect that in February 1970, the appellant complained of 
having loose teeth.  Dental trauma was not reported.  Follow-
up treatment in March 1970 led to the extraction of teeth 
numbered 17 and 31, ie., molars 

At a January 1974 VA examination, the veteran reported two 
years of employment for the postal service, but said his 
"nerves got bad, got upset, and quit," followed by 
employment in a steel mill.  At the time of examination he 
was married and had two children, and said he did odd jobs 
for a friend who installed dry wall.  Following a mental 
status examination a diagnosis of mild to moderate chronic 
anxiety reaction was entered.

Records of the East Ohio Regional Hospital, known then as 
Martins Ferry Hospital, show that the veteran was admitted 
for alcohol detoxification in August 1983.  He had then a 
history of chronic alcoholism since age 18.  The diagnosis 
was chronic alcoholism, and he was transferred to a VA 
hospital for rehabilitation.

VA treatment records show that the veteran was admitted to a 
substance abuse treatment program in September 1983.  He was 
discharged a month later with the diagnosis of alcohol 
dependence.

The veteran was admitted to a VA substance abuse treatment 
program in August 1989 where he underwent psychological 
testing and evaluation the results of which were said to be 
consistent with alcohol dependency.  His military service was 
not mentioned during the evaluation, and the report did not 
suggest that his psychiatric condition or his current 
situation was related to his service.  He was discharged 
several days after admission and readmitted a week later to a 
domiciliary space for the substance abuse treatment program.  
He was discharged a month later and the diagnosis was 
continuous alcohol dependence.

The veteran was again admitted to the East Ohio Regional 
Hospital for four days of detoxification in December 1990, 
and his doctor, who was the treating physician in 1983, 
recorded a several-year history of alcohol and marijuana use, 
detoxification in 1986 with minimal follow-up treatment, 
probation for a criminal conviction since April 1990, VA 
treatment in September 1990, and irritability, mood swings, 
and blackouts.  The diagnosis was alcohol dependence.

The veteran was again admitted to the East Ohio Regional 
Hospital for three days of detoxification in June 1991.  His 
doctor noted the veteran's strong family history of alcohol 
dependency.  The veteran's history of unemployment, drunk-
driving convictions, insomnia, delusions, and blackouts while 
under the influence of alcohol were also noted.  The examiner 
recorded that the appellant had "some Vietnam issues which 
he hadn't dealt with in the past," and he was referred to 
the Veterans' Center for transport to a VA hospital.  The 
diagnosis was alcohol dependency.

The veteran was again admitted to the East Ohio Regional 
Hospital for four days of detoxification in May 1992, and was 
intoxicated at the time of admission.  He said he last worked 
in 1990, and was depressed when under the influence of 
alcohol.  After detoxification, he was referred, to 
outpatient drug and alcohol counseling.  Diagnoses were 
alcohol dependence, with acute intoxication, and marijuana 
abuse.

In August 1994, the veteran was admitted to an inpatient VA 
substance abuse treatment program.  He said that he began 
drinking at age 12, that his drinking increased during 
service, that he had had blackouts, that he used marijuana, 
and that he remained sober for only one month after discharge 
from treatment in 1991.  His history of substance abuse 
treatment was noted.  He said he was recently charged with 
hit-and-run while driving with a suspended license, and had a 
court date three weeks hence.  He said he attempted suicide a 
month earlier and, recently, had been drinking every day 
beginning in the mornings.  He attributed this behavior to 
his mother's terminal illness and death, and to his 
responsibility for caring for his two sons, ages 7 and 8.  He 
was discharged two days before his court date, said he 
planned to attend alcoholics anonymous (AA) and narcotics 
anonymous (NA), and the diagnoses were alcohol dependence and 
cannabis abuse.

In November 1994, the veteran presented to VA for an initial 
evaluation for PTSD and substance abuse.  He was a divorced 
father and caretaker of two boys, 7 and 8 years of age, and 
had been unemployed, save for odd jobs, for at least a year.  
His chief complaints were irritability, depression, crying, 
and insomnia.  He also reported nightmares and recurring 
memories of Vietnam, hypervigilance, survivor guilt, ideas of 
reference, and said he preferred to avoid others so as not to 
become "upset."  He claimed to have had most of these 
symptoms since separation from service in 1970.  He said 
that, in service, he spent four months in the stockade for 
being absent without leave (AWOL), that he served in an 
aviation unit and was exposed to "severe combat," and that 
his only injury in Vietnam was having his teeth knocked out.  
He said he started using alcohol at age 16, but it did not 
become a problem until age 21.  His favorite drugs were 
marijuana and amphetamines, though he used opium and heroin 
in Vietnam.  He reportedly last used alcohol and marijuana in 
August 1994 when he was admitted to the VA substance abuse 
treatment program.  He reportedly was on probation for five 
drunk-driving convictions, and had been court-ordered to 
attend AA meetings.  He claimed two suicide attempts, one 
many years earlier after which he said he was diagnosed with 
schizophrenia but not treated, and one in August 1994 after 
his mother died.  Mental status examination was unremarkable.  
Diagnoses included PTSD, alcohol dependence, cannabis 
dependence, and rule out a seasonal affective disorder.

The veteran cancelled several subsequent appointments, but 
was seen again in December 1994.  He complained then of 
feeling irritable, angry, moody, worthless, sad, and tired.  
He also reported daily crying during the preceding two 
months, increased guilt with regard to past relationships, 
decreased concentration, an increased appetite for 
carbohydrates, increased "interpersonal sensitivity," and 
isolation and social withdrawal.  It was noted that it had 
been difficult for him to attend AA meetings.  The examiner 
concluded that the veteran was suffering from moderate-to-
severe major recurrent depression.

The veteran was seen about once each month thereafter, and 
occasionally reported nightmares or memories of Vietnam, but 
it was not until March 1995 that he reported events in 
service in any detail.  He said he went to Germany in 1967 
where he worked as a clerk in a motor pool.  He requested 
reassignment to the 1st Infantry Division in Vietnam, but was 
assigned instead to the 1st Logistical Command in Long Binh 
where he drove a bus.  He requested reassignment, and was 
assigned to the 1st Cavalry Division where he worked as a 
bunker guard or tower guard with about 200 "ex-
infantrymen."  He said they had to deal with North 
Vietnamese Army/Viet Cong creeping through the perimeter and 
slitting the throats of bunker guards.  Other bunker guards 
died when their bunker was "hit."  Their base at An Khe was 
reportedly attacked with rockets and mortars almost every 
night.  He reportedly had a fight with a staff 
noncommissioned officer who knocked out several of his teeth.  
After that, the appellant reportedly felt "militant" and 
angry and wanted out of service.  To cope with the stress, he 
drank and used marijuana.  After he returned to the US, he 
was accused of stealing a radio, and spent four months in the 
stockade, but the radio had actually been given to him, and 
he eventually received an honorable discharge.  He said that, 
since his return from Vietnam, he "tried to numb his stress 
by using alcohol, marihuana, amphetamines[,] etc.," and had 
trouble remembering many of the details of the preceding 25 
years.  He had substance abuse treatment in 1990, 1992, and 
1994, but had not participated in aftercare because he did 
not like the counselors.  He was on probation for a drunk-
driving conviction, one of several he had had, and ordered to 
participate in AA.

The examiner continued the veteran's evaluation later in 
March.  On that occasion, he learned that the veteran married 
in 1972, had two children, and was divorced in 1978 because 
his wife said he was "too violent."  He married again in 
1979 and was divorced within a year because of his anger and 
violence.  He had been in his current relationship for five 
or six years.  He said that, after service, he worked for a 
year in a post office, had several brief jobs, worked in a 
coal mine from 1974 to 1979, and had had numerous jobs since, 
none of which lasted more than six months.  His last 
employment was from August 1993 to March 1994 when he washed 
dishes in a hospital, a job from which he was fired for 
trying to work after drinking.  He reported substance abuse 
treatment in service, and again in 1984, 1986, 1989, 1990, 
1991, and 1994.  He reported symptoms of depression, 
including feelings of guilt, discouragement, and lack of 
enjoyment, together with vegetative symptoms, including a 
decreased sex drive.  He said he had trouble expressing 
affection for his female partner, and was often angry with 
his children.  With regard to PTSD, he reported intrusive 
thoughts of Vietnam about once each month, and dreams of 
Vietnam, usually about the fight he had with the sergeant, 
several times each month.  He said he had trouble 
concentrating, and was "bothered" in the woods, by loud 
noises, and by the sound of helicopters.  He said he was 
"hyperalert" and avoided sitting with his back toward the 
door.  The diagnoses were PTSD, alcohol abuse with sobriety 
since August 1994, and history of heroin and cocaine abuse.
In April 1995, the veteran complained of daily nightmares and 
intrusive thoughts, and said he had difficulty controlling 
anger.  He was working construction part-time and recently 
experienced a flashback triggered by something at work.  He 
had been sober, and attended AA once each week.  He failed to 
report for several May appointments.

The RO denied service connection for PTSD in September 1995, 
and the veteran appealed.

At a 1996 hearing, the veteran testified that he was at an 
evacuation hospital on Long Binh in June 1968 after it was 
hit by rockets and 91 nurses died.  He noted that a memorial 
had recently been dedicated to the nurses that served in 
Vietnam.  He also testified that a friend, Jules Simpson, was 
shot in the shoulder while in a bunker farther down the 
perimeter.  He said that he and Jules Simpson and another 
soldier were drinking on December 31, 1968, and a First 
Sergeant knocked his tooth out.  Finally, he testified that 
he saw several soldiers wounded or killed but did not know 
any of them.  He said that all he really did in Vietnam was 
"party and smoke marijuana."  (Transcript, page 4.)

The veteran testified that, after service, he mostly partied, 
drank, did odd jobs, and had no fixed address.  He said, 
however, that he worked for the postal service until 1972, 
and also worked for a while in a coal mine, but quit because 
he was drinking.  He said he was first treated for PTSD by VA 
in 1984.  He had two failed marriages.

The veteran failed to perfect appeal from the May 1995 RO 
decision but, in February 1997, his representative asked that 
the claim for service connection for PTSD be reopened.  He 
asked that the RO attempt to verify the veteran's July 1996 
hearing testimony regarding the death of nurses in a rocket 
attack at an evacuation hospital in Long Binh.

In a December 1997 letter, the US Armed Services Center for 
Research of Unit Records reported that records did not show a 
rocket attack in the area of Long Binh during June 1968 nor 
did they show that the evacuation hospital on Long Binh was 
ever hit by a rocket.  In this regard, the Board finds that 
it is a matter of public record that only eight female nurses 
died in Vietnam, and of those, only one was killed in action.  
That casualty was sustained in June 1969, when a nurse died 
following a rocket attack on the 312th Evacuation Hospital in 
Chu Lai in June 1969, i.e., after the appellant left 
Vietnam..

The RO denied service connection for PTSD in April 1998, the 
veteran appealed, and the Board remanded the case for further 
evidentiary development in June 2000.

The RO sought verification of the wounding of the veteran's 
friend, a soldier named Simpson.  In response, the Center for 
Research of Unit Records reported that the soldier, an 
infantryman assigned to the 1st Cavalry Division, sustained a 
shell fragment wound in a landing zone, not in a bunker on 
the perimeter An Khe, in June, 1968, some three months before 
the veteran was assigned to the 1st Cavalry Division.

The RO sought verification of an assault perpetrated on the 
veteran by a senior noncommissioned officer, but the Center 
for Research of Unit Records reported that the US Army Crime 
Records Center had no record of such an assault.  The Board 
notes that the veteran's service medical records show only 
that he stuck his head on the steering wheel of a car he was 
driving when he had an accident in February 1970.  He got two 
stitches in his lip and was referred to the dental clinic for 
pain in the jaw.  His service medical records do not show 
that he had a tooth knocked out in service.

The Center for Research of Unit Records submitted the 1st 
Cavalry Division's Operational Reports-Lessons Learned for 
the period the veteran was assigned there.  Though these 
reports show occasional attacks on Division's fire bases, 
they do not show that the veteran's unit, Headquarters and 
Headquarters Company, was attacked.  They further do not show 
sapper attacks on the perimeter of the Division's base camp 
that resulted in perimeter guards having their throats slit, 
nor do they show that perimeter guards died when their bunker 
was "hit," nor do they show rocket and mortar attacks 
nearly every night.

VA treatment records, dated since the April 1998 decision 
were obtained pursuant to the Board remand.  In a June 2000 
record, the veteran reported that a co-worker reminded him of 
the sergeant who knocked out his tooth in basic training.  In 
a November 2000 record, he reported that finding his aunt 
dead reminded him of Vietnam and prompted a relapse of 
alcoholism.  These records continued to show a diagnosis of 
PTSD, but primarily addressed the other diagnoses:  cannabis 
and alcohol dependence.

Analysis

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
during the course of this appeal.  The VCAA prescribes the VA 
duties to notify the claimant of the evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibilities with regard to obtaining 
evidence.  It also prescribes VA duties to help a claimant 
obtain relevant evidence.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002), and VA duties pursuant thereto are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

In this case, service connection for PTSD has been denied for 
lack of credible supporting evidence that the veteran 
experienced a stressful event in service upon which health 
care professionals relied to diagnose PTSD.  A November 1996 
Statement of the Case reiterated that explanation, as did a 
hearing officer decision of the same month, and also notified 
the veteran of the applicable law.  

An October 1998 Statement of the Case, and the June 2000 
Board decision, advised the veteran that credible supporting 
evidence of an in-service stressor was needed to substantiate 
his claim.  In a March 2001 letter, the RO notified the 
veteran of the provisions of VCAA, and solicited from him, 
and offered VA assistance in obtaining, evidence in support 
of his claims.  A March 2003 Supplemental Statement of the 
Case reviewed the applicable law, including VCAA, and 
continued to deny the claim.  The relevant evidence of record 
includes the veteran's service medical records, records of VA 
and private treatment, VA treatment records and examination 
reports, statements by the veteran, a transcript of his 
hearing testimony, and records and reports from the US Armed 
Services Center for Research of Unit Records.  Finally, in a 
May 2003 letter, the RO advised the veteran that his case was 
being returned to the Board, and invited him to submit any 
additional evidence he had directly to the Board.  The 
veteran has not responded to that letter.

There is no information, from the veteran or otherwise in the 
file, that suggests the location of additional relevant 
evidence.  The Board is unaware of any such evidence, and 
finds that all available probative evidence has been obtained 
and is of record.  In particular, the Board notes that while 
the veteran served in the reserve after returning to the 
United States, there is no showing that those records would 
provide pertinent evidence linking PTRD to the appellant's 
service.  Since all probative evidence is of record, it is 
not possible for VA to notify the appellant of additional 
evidence he should obtain and evidence VA would obtain, and 
any failure to provide such a pro forma notice could not 
constitute more than harmless error.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board 
finds that all relevant evidence has been obtained, and that 
VA has complied with the notice and duty-to-assist provisions 
of the VCAA, and turns now to an analysis of the merits of 
the claim.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish entitlement to service connection there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection for PTSD requires medical 
evidence of a diagnosis of PTSD made in accord with the 
diagnostic criteria of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL, medical evidence linking the 
disorder to events in military service and, unless the 
claimant engaged in combat with the enemy or was held as a 
prisoner of war and the claimed stressor is related to those 
experiences, credible supporting evidence that the in-service 
events occurred.  38 C.F.R. §§ 3.304(f), 4.125.  The first 
criterion for the PTSD diagnosis is that the patient 
experienced, witnessed, or confronted an event that involved 
"actual or threatened death or serious injury, or a threat 
to the physical integrity of self or others."

In this respect, the veteran was not awarded any decoration 
or assigned a military occupational specialty suggesting that 
he engaged in combat with the enemy, and the Board is 
constrained to find that he did not.  Thus, credible 
supporting evidence of claimed in-service stressor events 
must be shown.

The shortcoming that has plagued the veteran's claim-lack of 
credible supporting evidence of an in-service stressor-
continues to do so.  He said his friend, a soldier named 
Simpson, was wounded in Vietnam.  That is true, but it 
happened three months before the veteran was assigned to the 
1st Cavalry Division, so he did not witness that event.  He 
said he saw the bodies of 91 nurses killed in a rocket attack 
on the evacuation hospital at Long Binh, but such an event 
never occurred.  As noted above, it is a matter of public 
record that only eight women service personnel died in 
Vietnam, and there is no evidence that Long Binh evacuation 
hospital was rocketed in June 1968.  The inability to 
corroborate either of these events is not significant because 
the veteran did not report them to examiners, so diagnoses of 
PTSD were not based on them.

In a March 1995 VA treatment record, where the veteran first 
discussed events in service with examiners, he said that a 
sergeant knocked out several of his teeth.  At the July 1996 
hearing, he testified that that event occurred when he was 
assigned to the 1st Cavalry Division.  Later, in a November 
2000 VA treatment record, he said that it happened when he 
was in basic training.  In any event, there is no evidence, 
from the veteran's service medical records or from the 
Military Police, that independently corroborates his claim.

The veteran also told the examiner, in March 1995, that the 
1st Cavalry Division base camp at An Khe was attacked by 
sappers who slit the throats of perimeter guards and, almost 
every night, by rockets and mortars.  The Center for Research 
of Unit Records was not able to substantiate sapper attacks 
at An Khe.  Though the Board is quite certain that An Khe 
sustained rocket attacks at various times during the war, as 
did nearly every installation in Vietnam, the Center was not 
able to substantiate the veteran's claim of near-nightly 
attacks, or that his unit, a headquarters company, was ever 
hit, or that a bunker was hit and the occupants killed.  
Thus, there is no credible supporting evidence that the 
veteran ever personally experience a sapper attack or a 
rocket or mortar attack.

The Board would be remiss if it failed to note that the first 
diagnosis of PTSD, in November 1994, was made based on the 
veteran's exposure to "severe combat."  Such a casual 
reference to the first criterion for the diagnosis of PTSD, 
without a detailed description of a specific event, 
demonstrates a shoddy examination technique that would render 
the diagnosis suspect, more so in view of the fact that the 
veteran did not engage in combat with the enemy.  However, 
the lack of credible supporting evidence that the veteran 
experienced any stressor event in service is the 
determinative factor in the adjudication of this claim.

In reaching this decision the Board considered the 
appellant's receipt of the First Cavalry Division's "combat 
certificate."  The Board finds, however, that this document 
is too general, too vague, and insuffiently specific to show 
that the appellant himself ever engaged the enemy in combat 
in Vietnam.

Finally, in reaching this decision the Board considered the 
rule regarding reasonable doubt but, as the preponderance of 
the evidence is against the veteran's claim, the rule is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for PTSD is denied.


_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

